NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     27-JUN-2022
                                                     09:49 AM
                                                     Dkt. 47 SO
                               NO. CAAP-XX-XXXXXXX


                   IN THE INTERMEDIATE COURT OF APPEALS

                              OF THE STATE OF HAWAI#I

                  STATE OF HAWAI#I, Plaintiff-Appellee, v.
                   SHECKY CABULIZAN, Defendant-Appellant.


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                         SOUTH KOHALA DIVISION
                      (CASE NO. 3DCW-XX-XXXXXXX)


                      SUMMARY DISPOSITION ORDER
   (By:    Leonard, Presiding Judge, Hiraoka and McCullen, JJ.)

            Defendant-Appellant Shecky Cabulizan (Cabulizan)

appeals from the District Court of the Third Circuit, South

Kohala Division's (district court) October 20, 2020 Judgment and

Notice of Entry of Judgment (Judgment),1 convicting him of

Negligent Failure to Control a Dangerous Dog, in violation of

Hawai#i County Code (HCC) § 4-31(a)(2) (2016).2




     1
         The Honorable Mahilani E.K. Hiatt presided.
     2
         HCC § 4-31(a)(2) provides:

            (a)     A dog owner commits the offense of negligent failure
                    to control a dangerous dog, if the person negligently
                    fails to take reasonable measures to prevent the dog
                    from attacking, without provocation, a person or
                    animal and such attack results in:

                    . . . .
                    (2) Bodily injury to a person.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           On appeal, Cabulizan does not challenge the sufficiency

of the evidence as to the elements set forth in HCC § 4-31(a)(2),

but challenges the sufficiency of the evidence as to his state of

mind - that he acted negligently.     He asserts there was no

evidence that he "was aware of a substantial and unjustifiable

risk that Mauka was a dangerous dog as defined by HCC § 431-1(g)"

or had bitten anyone else before, and that the complaining

witness failed to explain what she meant when she said she

previously saw the dog act "aggressively."
           Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, we affirm the

Judgment for the following reasons.

           During trial, the complaining witness testified that

she was walking at the end of her driveway turning onto the

street when three dogs from Cabulizan's property charged towards

her.   They surrounded her and barked aggressively.     When she

turned to leave, one of the dogs bit the back of her left thigh,

leaving two puncture wounds.    The complaining witness further
testified that she saw these dogs act aggressively before and has

seen them loose in the area "too many [times] to count."

Conversely, Cabulizan testified that his dogs never attacked

anyone, were not aggressive, and he never received complaints

that they were loose.

           In a sufficiency of the evidence challenge, we consider

the evidence in the strongest light for the prosecution; "[t]he

test on appeal is not whether guilt is established beyond a

reasonable doubt, but whether there was substantial evidence to


                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

support the conclusion of the trier of fact."     State v. Matavale,

115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007) (citation

omitted).    "'Substantial evidence' as to every material element

of the offense charged is credible evidence which is of

sufficient quality and probative value to enable a person of

reasonable caution to support a conclusion."     Id. at 158, 166

P.3d at 331 (citation and brackets omitted).

            "A dog owner commits the offense of negligent failure

to control a dangerous dog, if the person negligently fails to
take reasonable measures to prevent the dog from attacking,

without provocation, a person or animal and such attack results

in: . . . [b]odily injury to a person."     HCC § 4-31(a)(2).   A

dangerous dog is one that, "without provocation, attacks a person

or animal," and attack means "aggressive physical contact with a

person or animal initiated by the dog which may include, but is

not limited to, the dog jumping on, leaping at, or biting a

person or animal."    HCC § 4-1(d) and (g) (2016).

            In addition, "reasonable measures to prevent the dog

from attacking" includes measures required "to prevent the dog
from becoming a stray[.]"    HCC § 4-31(b)(1) (2016).    A "stray"

is, inter alia, "[a]ny dog on a public street, on public or

private school grounds, or in any other public place, except when

under the control of the owner by leash, cord, chain or other

similar means of physical restraint[.]"     HCC § 4-1(r)(3) (2016).

            Finally, as to state of mind, HCC provides that

"negligently" means the same as it does in Hawaii Revised




                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Statutes (HRS) § 702–206 (2014).3           HCC § 4-1(k) (2016).

Negligence, however, "does not involve a state of awareness on

the part of the defendant," but rather, "the inadvertent creation

by the defendant of a risk of which the defendant would have been

aware had the defendant not deviated grossly from the standard of

care that a law-abiding person would have observed in the same

situation."       HRS § 702-206 cmt.

            In State v. MacDonald, 120 Hawai#i 48, 200 P.3d 417,

No. 28793, 2009 WL 245436 at *5 (App. Jan. 30, 2009) (mem.), this

court considered two separate biting incidents involving the same

dog, and held that there was no substantial evidence that the

owner was negligent as to the first incident because the dog was

in a place where it was allowed to be off a leash, the dog had

never bitten anybody before, and the biting incidents "took place

suddenly, unexpectedly, and in close succession."              The subsequent

incident occurred when the defendant was walking the dog on a

four-foot leash and it turned and bit a pedestrian.              Id.   The



     3
         HRS § 702–206(4) defines "negligently" as follows:

            (a)     A person acts negligently with respect to his conduct
                    when he should be aware of a substantial and
                    unjustifiable risk taken that the person's conduct is
                    of the specified nature.

            (b)     A person acts negligently with respect to attendant
                    circumstances when he should be aware of a substantial
                    and unjustifiable risk that such circumstances exist.
            (c)     A person acts negligently with respect to a result of
                    his conduct when he should be aware of a substantial
                    and unjustifiable risk that his conduct will cause
                    such a result.
            (d)     A risk is substantial and unjustifiable within the
                    meaning of this subsection if the person's failure to
                    perceive it, considering the nature and purpose of his
                    conduct and the circumstances known to him, involves a
                    gross deviation from the standard of care that a
                    law-abiding person would observe in the same
                    situation.

                                        4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

court held that the owner was negligent for failing to take

reasonable measures to prevent a subsequent biting incident, such

as muzzling the dog.         Id. at *6.       We further noted that the

ordinance in that case, Revised Ordinances of Honolulu (ROH)

§ 7–7.2,4 which is nearly identical to HCC § 4-31(a)(2), does not

require proof that the dog had previously bitten a person.                   Id.

at *5.

               In State v. Hironaka, 144 Hawai#i 391, 442 P.3d 454,

No. CAAP-XX-XXXXXXX, 2019 WL 2366370 at *3 (App. June 5, 2019)

(SDO), this court held that there was no substantial evidence to

support a finding of negligence because "[t]here was no evidence

that [the dog] had previously run out of the house unrestrained,"

or that the owner "was, or should have been, aware of violent

tendencies or other circumstances that would have caused a

law-abiding person to take additional steps to restrain their

dog."

               Like the second incident in MacDonald, and unlike the

circumstances in Hironaka, there was evidence that Cabulizan's

dogs escaped his property unrestrained on numerous occasions,

which would have caused a law-abiding person to take steps to

prevent the dog from becoming a stray.              Indeed, testimony that

the dogs have escaped "too many [times] to count," taken with the

fact that three dogs escaped at the same time, suggests that


        4
            ROH § 7-7.2(a) (1990 & Supp. No. 12, 2-08) provides, in relevant
part:
               A dog owner commits the offense of negligent failure to
               control a dangerous dog, if the owner negligently fails to
               take reasonable measures to prevent the dog from attacking,
               without provocation, a person or animal and such attack
               results in: (1) the maiming or causing of serious injury to
               or the destruction of an animal or (2) bodily injury to a
               person other than the owner.

                                          5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Cabulizan's measures to keep the dogs from escaping were

inadequate.

          Based on the numerous escapes, the district court could

reasonably infer that Cabulizan should have been aware there was

a substantial and unjustifiable risk that his dogs, while stray,

could jump on, leap on, or bite a person encountered.        See State

v. Batson, 73 Haw. 236, 254, 831 P.2d 924, 934 (1992) (explaining

that "given the difficulty of proving the requisite state of mind

by direct evidence in criminal cases, we have consistently held

that proof by circumstantial evidence and reasonable inferences

arising from circumstances surrounding the defendant's conduct is

sufficient") (cleaned up).    Thus, considered in the strongest

light for the prosecution, we hold that there was sufficient

evidence of Cabulizan's negligent state of mind to support the

conviction.   Matavale, 115 Hawai#i at 157-58, 166 P.3d at 330-31.

          THEREFORE, we affirm the district court's October 20,

2020 Judgment and Notice of Entry of Judgment.

          DATED:   Honolulu, Hawai#i, June 27, 2022.

On the briefs:                        /s/ Katherine G. Leonard
                                      Presiding Judge
William H. Jameson, Jr.,
Deputy Public Defender,               /s/ Keith K. Hiraoka
for Defendant-Appellant.              Associate Judge

Stephen L. Frye,                      /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,          Associate Judge
County of Hawai#i,
for Plaintiff-Appellee.




                                  6